
	

113 HRES 344 IH: Directing the Speaker of the House of Representatives to direct, for the purpose of interpreting Office of Personnel Management (OPM) guidance with respect to the Patient Protection and Affordable Care Act, that the definition of congressional staff employed by an official office shall include all committee staff, all joint committee staff, and all staff employed by leadership offices of the House of Representatives.
U.S. House of Representatives
2013-09-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 344
		IN THE HOUSE OF REPRESENTATIVES
		
			September 12, 2013
			Mr. Gohmert submitted
			 the following resolution; which was referred to the
			 Committee on House
			 Administration
		
		RESOLUTION
		Directing the Speaker of the House of
		  Representatives to direct, for the purpose of interpreting Office of Personnel
		  Management (OPM) guidance with respect to the Patient Protection and Affordable
		  Care Act, that the definition of congressional staff employed by
		  an official office shall include all committee staff, all joint
		  committee staff, and all staff employed by leadership offices of the House of
		  Representatives.
	
	
		Whereas on March 23, 2010, the Patient Protection and
			 Affordable Care Act (Public Law 111–148), was signed into law;
		Whereas there is a requirement in the Act that
			 Members of Congress and congressional staff who wish
			 to purchase health insurance through their employer purchase health plans
			 offered through an Exchange established under the Act starting
			 in 2014;
		Whereas the Act defines congressional staff as all
			 full-time and part-time employees employed by the official office of a Member
			 of Congress, whether in Washington, DC or outside of Washington,
			 DC;
		Whereas official office is not defined under
			 current statutory or regulatory laws;
		Whereas according to the Office of Personnel Management
			 (OPM), “[b]ecause there is not an existing statutory or regulatory definition
			 of official office,” OPM defers to the employing office of the Member of
			 Congress to determine whether an employed individual meets the
			 statutory definition of congressional staff for purposes of the
			 Act;
		Whereas currently congressional employee, as
			 defined in accordance with section 8901 of title 5, United States Code (the
			 statute determining eligibility for enrollment in the Federal Employees Health
			 Benefits (FEHBP) Program), includes each Member’s respective personal staffs,
			 staffs of House and Senate leadership offices, other committee staff, and
			 administrative office staff;
		Whereas the Patient Protection and Affordable Care Act
			 does not amend section 8901 of title 5, United States Code, and therefore does
			 not change the current definition of congressional employee;
			 and
		Whereas because the committee staff, joint committee
			 staff, and staff employed by leadership offices do not meet the definition of
			 congressional employee under the Act, they are excluded from the requirement:
			 Now, therefore, be it
		
	
		That the Speaker of the House of
			 Representatives shall direct, for the purpose of interpreting Office of
			 Personnel Management (OPM) guidance with respect to the Patient Protection and
			 Affordable Care Act, that the definition of congressional staff
			 employed by an official office shall include all committee staff,
			 all joint committee staff, and all staff employed by leadership offices of the
			 House of Representatives.
		
